DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: paragraph [0040] discloses Ay.  
Appropriate correction is required.
Claim Objections
Claims 15 and 18 are objected to because of the following informalities:  Claims 15 and 18 disclose Ay.   Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 17 disclose a first and second structures (electrodes) comprising metal. 
Specification paragraph [0040] explicitly discloses first and second electrodes 301 and 302, respectively, comprise metal including one or more of: Cu, Al, graphene, carbon nanotube, Ay, Co, Ti.
Carbon nanotubes and graphene are not metals. 
Carbon nanotubes and graphene are semiconductors. (A semiconductor has a band gap whereas a metal does not see https://energyeducation.ca/encyclopedia/Band_gap)
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “metal” in claims 1, 10 and 17, is used by the claim to mean both materials with and without a band gap, while the accepted meaning is a material without a band gap. The term is indefinite because the specification does not clearly redefine the term.
Claim 6 recites the limitation "the fifth structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the first barrier" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Aggarwal et al. (US Patent 7,514,734).
Regarding claim 1, Aggarwal et al. disclose a first structure comprising metal (18a); a second structure comprising metal (22b); a third structure comprising ferroelectric material (20)(PZT), wherein the third structure is between and adjacent to the first and second structures; and a fourth structure adjacent to the third structure(18b), wherein the fourth structure comprises insulative material (IrO) (fig 2D). 
Regarding claim 2, Aggarwal et al. disclose the insulative material includes an oxide of Ir (18b)(fig. 2D). 
Regarding claim 5, Aggarwal et al. disclose a sixth structure, wherein the sixth structure comprises metal including one or more of: Cu, Al, graphene, carbon nanotube, Au, Co, Ti, or N (TiAlN, 32) (fig. 2D).
Regarding claim 6, Aggarwal et al. disclose the ferroelectric material includes one or more of: Zr (PZT) (fig. 2D). 
Regarding claim 7, Aggarwal et al. disclose the ferroelectric material includes one or more of: Pb, Ti, Zr (PZT). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. (US Patent 7,514,734) as applied to claim 1 above in view of Srinivasan et al. (US 2014/0225226).
Aggarwal et al. disclose a first structure comprising metal (18a); a second structure comprising metal (22b); a third structure comprising ferroelectric material (20)(PZT), wherein the third structure is between and adjacent to the first and second structures; and a fourth structure adjacent to the third structure(18b), wherein the fourth structure comprises insulative material (IrO) (fig 2D). Aggarwal et al. disclose a fifth structure adjacent to the first structure, wherein the fifth structure comprises a barrier material (fig 2D).
Aggarwal et al. fails to  disclose a barrier material, which includes Ta and N.
Srinivasan et al. disclose a barrier material, which includes Ta and N [0025]. 
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element(ferroelectric capacitor from Aggarwal and the materials of Srinivasan ) merely performs the same function as it does separately. 
One of ordinary skill in the art would have recognized that the results of the combination were predictable. (The ferroelectric capacitor from Aggarwal would perform the same way with the materials of Srinivasan.)
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. (US Patent 7,514,734) as applied to claim 1 above in view of Manipatruni et al. (US 2020/0273865).
Aggarwal et al. disclose a first structure comprising metal (18a); a second structure comprising metal (22b); a third structure comprising ferroelectric material (20)(PZT), wherein the third structure is between and adjacent to the first and second structures; and a fourth structure adjacent to the third structure(18b), wherein the fourth structure comprises insulative material (IrO) (fig 2D). 
Aggarwal et al. fails to  disclose the ferroelectric material is a super lattice of a first material and a second material, wherein the first material includes one of: PbTiO3 (PTO), Docket No.: O1.AB7993-US28SrZrO3, or FeO3, and wherein the second material includes one of: SrTiO3 (STO), BaZrO3, or YTiO3.
Manipatruni disclose a superlattice of PTO and STO [0024].
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element(ferroelectric capacitor from Aggarwal and the materials of Manipatruni ) merely performs the same function as it does separately. 
One of ordinary skill in the art would have recognized that the results of the combination were predictable. (The ferroelectric capacitor from Aggarwal would perform the same way with the materials of Manipatruni.)

Claims 10, 11, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 2007/0205449) in view of Aggarwal et al. (US Patent 7,514,734).
Ishida discloses a bit-line (6); a word-line (5); a transistor (1) coupled to the bit-line and the word-line; and a capacitor over the bit-line (COB) (fig 4), wherein the COB is coupled to ground (chassis ground)  and the transistor (fig 5).
Ishida fails to disclose  a first electrode comprising metal; a second electrode comprising metal; a first structure comprising ferroelectric material, wherein the first structure is between and adjacent to the first and second electrodes; and a second structure adjacent to the first structure, wherein the second structure comprises insulative material.
Aggarwal et al. disclose a first structure comprising metal (18a); a second structure comprising metal (22b); a third structure comprising ferroelectric material (20)(PZT), wherein the third structure is between and adjacent to the first and second structures; and a fourth structure adjacent to the third structure(18b), wherein the fourth structure comprises insulative material (IrO) (fig 2D). 
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element(ferroelectric capacitor from Aggarwal and the circuit layout disclosed in Ishida) merely performs the same function as it does separately. 
One of ordinary skill in the art would have recognized that the results of the combination were predictable. (The ferroelectric capacitor from Aggarwal would perform the same way in Ishida.)
Regarding claim 11, Aggarwal et al. disclose the insulative material includes an oxide of Ir (18b)(fig. 2D). 
Regarding claim 15, Aggarwal et al. disclose an interconnect comprises metal including one or more of: Cu, Al, graphene, carbon nanotube, Au, Co, Ti, or N (TiAlN, 32) (fig. 2D).
Regarding claim 16, Aggarwal et al. disclose the ferroelectric material includes one or more of: Zr (PZT) (fig. 2D). 

Claim 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. (US Patent 7,514,734) as applied to claim 1 above in view of Srinivasan et al. (US 2014/0225226).
Aggarwal et al. disclose a first structure comprising metal (18a); a second structure comprising metal (22b); a third structure comprising ferroelectric material (20)(PZT), wherein the third structure is between and adjacent to the first and second structures; and a fourth structure adjacent to the third structure(18b), wherein the fourth structure comprises insulative material (IrO) (fig 2D). Aggarwal et al. disclose a first barrier (230) structure adjacent to the first electrode, and a second barrier(232) structure adjacent to the second electrode (fig 2D). Regarding claim 14, Aggarwal et al. disclose a first interconnect adjacent to the first barrier; and a second interconnect adjacent to the second barrier (fig 5M).
Aggarwal et al. fails to  disclose a barrier material, which includes Ta and N.
Srinivasan et al. disclose a barrier material, which includes Ta and N [0025]. 
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element(ferroelectric capacitor from Aggarwal and the materials of Srinivasan ) merely performs the same function as it does separately. 
One of ordinary skill in the art would have recognized that the results of the combination were predictable. (The ferroelectric capacitor from Aggarwal would perform the same way with the materials of Srinivasan.)

Claims 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avci et al. (WO 2017/044127) in view of Aggarwal et al. (US Patent 7,514,734).
Regarding claim 17, Uygar et al. discloses a processor (claim 18); and a memory coupled to the processor (claim 18), and a wireless interface to allow the processor to connunicate with another device (claim 18).
Uygar et al. fails to disclose the memory includes: a ferroelectric material between two electrodes; an insulative material adjacent to the ferroelectric material.
Aggarwal et al. disclose the memory includes: a ferroelectric material (PZT) between two electrodes (18a, 22b) ; an insulative material (18b) adjacent to the ferroelectric material (fig 2D).
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element(ferroelectric capacitor from Aggarwal and structures of Uygar) merely performs the same function as it does separately. 
One of ordinary skill in the art would have recognized that the results of the combination were predictable. (The ferroelectric capacitor from Aggarwal would perform the same way in Uygar.)
Regarding claim 18, Aggarwal et al. disclose the two electrodes comprise metal including one or more of: Cu, Al, graphene, carbon nanotube, Au, Co, Ti, or N (TiAlN, 32) (fig. 2D).
Regarding claim 20, Aggarwal et al. disclose the ferroelectric material includes oxides of one or more of: Hf or Zr (PZT). 
Allowable Subject Matter
Claims 3, 8, 12 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY SMITH/Primary Examiner, Art Unit 2817